Citation Nr: 0714164	
Decision Date: 05/14/07    Archive Date: 05/25/07	

DOCKET NO.  04-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a right wrist 
disorder. 

4.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 2000 to May 
2002.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from in October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a 
bilateral hip disorder and a low back disorder will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  A right wrist disorder was not manifested during service, 
and the veteran is not currently shown to have a right wrist 
disorder.

2.  A chronic respiratory disorder was not manifested during 
service, and the veteran is not currently shown to have a 
respiratory disorder.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2002 and March 2006.  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The Board has considered the veteran's argument that a VA 
examination is needed in this case. Under the VCAA, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c) (4).  

The conduct of VA medical examinations are not appropriate 
under the governing law.  The record does not reflect that 
the veteran currently has right wrist or respiratory 
disorders or and there is absolutely no evidence beyond the 
veteran's own contentions that she suffered an event, injury 
or disease in service that resulted in his currently 
diagnosed right wrist or respiratory disorders, nor is there 
any competent medical evidence that any currently right wrist 
or respiratory disorders are in any way associated with an 
established event, injury or disease in service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. 
§ 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

As will be further explained below, in the absence of 
corroborating evidence establishing that the veteran suffered 
an event, injury or disease in service, a current examination 
could do no more than speculate that a currently diagnosed 
disorder was related to service based on the veteran's 
unsubstantiated count of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary and will address the merits of the veteran's 
claims.

Beyond the request for a VA examination, the veteran have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that she has right wrist and 
respiratory disorders that are related to her period of 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
complaints, treatment or a diagnosis pertaining to the right 
wrist.  While the veteran has reported that she sustained an 
injury to her right hand and that she wore a cast, the 
veteran's service medical records document no such incident, 
or right wrist disability during service.  The medical 
records are highly probative evidence in this regard, as they 
are akin to statements of medical diagnosis and treatment, 
specifically generated with a view towards ascertaining the 
veteran's then-state of physical readiness for military 
service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 
Equally significant, medical records dated following 
separation from service also failed to document the presence 
of a right wrist disorder.  The July 2005 VA examination 
noted that motion of the right and left wrist joints were 
identical and following the examination there was no 
diagnosis pertaining to the right wrist.  Similarly, VA 
outpatient treatment record contained no evidence of any 
complaints, treatment for a diagnosis pertaining to the right 
wrist.  In the absence of evidence of right wrist 
symptomatology during service, along with evidence of a 
current right wrist disorder, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection for a right wrist disorder.

With respect to the veteran's claim for service connection 
for a respiratory disorder, the veteran's service medical 
records show that the veteran was seen with complaints of 
difficulty breathing in March 2001 and the veteran reported 
utilizing an inhaler prior to joining the service.  However, 
normal findings were recorded.  

A record dated in May 2001 shows that the veteran was 
currently on medication for difficulty breathing and she 
reported a history of family asthma and that she had been 
treated for asthma since the age of 12.  The assessment 
following the examination was of allergic rhinitis.  No 
further complaints regarding difficulty breathing are noted 
in the veteran's service medical records.  

Service medical records also show that the veteran was seen 
for a positive PPD [Purified Protein Derivative (of 
tuberculin)] reaction and received 9 months of medication 
based on the positive finding.  Apart from such evidence, 
there is no other indicia suggestive of a preexisting 
disorder, and the veteran is therefore presumed to have been 
in sound physical condition upon service entry.  Apart from 
such evidence, the service medical records do not show that a 
respiratory disorder was diagnosed during service.

Similarly, medical records dated following separation from 
service do not reflect that the veteran has been diagnosed as 
having a respiratory disorder.  In the absence of medical 
evidence of a current disorder, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection for a respiratory disorder.

Given the medical evidence against the claims, for the Board 
to conclude that the veteran's has right wrist or respiratory 
disorders that had origins during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present right wrist or respiratory disorders that are related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to her, but she has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of current right wrist or respiratory disorders  and 
of a relationship between the current disability and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that she has right wrist or 
respiratory disorders that are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for right wrist or respiratory 
disorders is not established. 


ORDER


Service connection for a right wrist disorder is denied.

Service connection for a respiratory disorder is denied.




REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claims for service 
connection for bilateral hip and low back disorders.  The 
veteran should be afforded an examination to ascertain the 
nature and etiology of any hip and low back disorders that 
may be present and any relationship between symptomatology 
shown in service medical records or to the veteran's service-
connected bilateral knee disabilities.

The veteran's service medical records complaints of hip and 
back pain.  The veteran has indicated that she has continued 
to experience back and hip symptomatology, complaints which 
are documented in VA medical records.  Also, following the 
July 2005 VA examination the pertinent diagnosis was of 
bilateral hip strain.  However, the examiner offered no 
comment as to the etiology of that disorder and any possible 
relationship it may have to symptomatology shown in service 
medical records or to the veteran's service-connected knee 
disabilities.  As such, a further examination to answer this 
medical question is indicated under the facts and 
circumstances of this case.

Therefore, this case is being returned to the regional office 
via the Appeals Management Center in Washington, DC, and the 
veteran will be notified when further action on her part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

The veteran should be afforded an 
examination of her lumbar spine and hips 
to ascertain the nature and etiology of 
any disorders that may be present.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including service medical 
records.  Following this review and the 
examination, the examiner is requested 
offer comments and an opinion as to 
whether the veteran currently has a low 
back disorder or a bilateral hip 
disorder, and if so, whether such a 
disorder is causally or etiologically 
related to symptomatology documented in 
the veteran's service medical records, or 
is causally or etiologically related to 
her service-connected bilateral knee, 
ankle and foot disabilities.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. §4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


